ON MOTION FOR REHEARING.
LATTIMORE, Judge.
The house alleged to have been burglarized was a printing shop, occupied and controlled by E. N. McDonald. At the time of the trial herein said McDonald had died. His father was a witness. Officers testified that they caught appellant in the act of cutting a hole in the back door of said print shop at 11:55 P. M., no one being present except appellant. McDonald, Sr., swore, — as did the officer, — that the hole in the back door was freshly cut, and was not there the day before. The evidence was ample to show an attempt to burglariously enter the building.
*6There was no claim on the part of appellant of consent to so enter. Appellant denied any effort to enter the building. We see no error in the failure of the court to submit the issue of Consent. Branch’s Annotated P.' C., sec. 245, citing Moore v. State, 48 Texas Grim. Rep., 400. There was no exception to the court’s charge.
The motion for rehearing will be overruled.

Overruled.